Citation Nr: 1416795	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1959 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012 the Board remanded the case for further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in October 2009. 
The Veteran was notified of the evidence needed to substantiate a claim for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  




The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service records and VA records.  The Veteran was afforded a VA examination in September 2012. 

As the examination report and the VA opinion is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report and the VA opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 




As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of continuous, active service, and a chronic disease, such as sensorineural hearing loss as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  



When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  






When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz , and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

The DD Form 214 shows that the Veteran was an armor crewman.  There is no indication he participated in combat.

The service treatment records show that hearing was measured by whispered voice at 15/15 bilaterally at entrance and on examinations in October 1961, in September 1962, and in October 1964.  In June 1967 on separation examination, the Veteran reported no ear trouble or hearing loss.  





An audiogram showed pure tone thresholds, in decibels at 500, 1000, 2000, and 4000 Hertz of 30, 15, 15, and 10, on the right, and 15, 10, 5, and 25 on the left, after conversion to International Standards Organization (ISO) units.  While the audiogram showed some impaired hearing at 500 Hz (30 decibel) in the right ear at 4000 Hz (25 decibel) in the left ear, a hearing loss disability under 38 C.F.R. § 3.385 was not shown.  

After service in December 2009 on VA audiology examination, Veteran stated that he was uncertain as to the onset of impaired hearing, but it began either during or immediately after service.  He described noise exposure as a tank driver.  He reported that after service he worked as a railroad engineer from 1970 to 2002 and that he wore hearing protection.

The results of an audiogram showed that the puretone threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 35, 35, 60, and 85 decibels in the right ear, and 35, 35, 35, 55, and 85 decibels in the left ear.  Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was mild to severe sensorineural hearing loss bilaterally.  

In September 2012 on VA audiology examination, Veteran stated that he experienced loud noise in service as a tank driver and that the only hearing protection was in the form of a communication headset worn only when he was on the tank.  He indicated that after service he wore hearing protection during work as a policeman and as a railroad engineer.  He stated that hearing loss had onset in service.  He stated that he never heard well after a tank gun was fired prematurely.  

The results of an audiogram showed that the puretone threshold levels at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 35, 40, 65, and 85 decibels in the right ear, and 35, 40, 35, 60, and 80 decibels in the left ear.  Speech recognition was 90 percent in the right ear and 90 percent in the left ear.  The diagnoses sensorineural hearing loss bilaterally.  



The VA examiner expressed the opinion that the hearing loss was not at least as likely as not related to service.  The VA examiner explained that on separation audiogram in June 1967, there was mild impaired hearing of 30 decibels at 500 Hz in the right ear.  The VA examiner stated that a 30 decibel loss at 500 Hz is inconsistent with noise-induced hearing loss and that the 25 decibels loss at 4000 Hz in the left ear was not a hearing loss disability.  

Analysis 

The Veteran asserts that he suffers a current bilateral hearing loss disability due to noise exposure in service, including an incident when a tank round was fired while he was standing beside the tank.

The Veteran is competent to describe noise exposure service, which is within the realm of the Veteran's personal experience, and his statements as to noise exposure are consistent with the circumstances of his service as shown by his service records.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  


The service treatment records show that on the separation audiogram the decibel thresholds for the tested frequencies for each ear were 30 decibels in the right ear at 500 Hertz and 25 decibels in the left ear at 4000 Hertz.  Otherwise the decibel thresholds were 15 or less, that is, within normal limits.  While there was evidence of some impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have onset in service. 

A hearing loss disability of the sensorineural hearing type is recognized as "chronic" disability under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

While there was evidence of some impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 was not shown.  For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Although there was evidence of noise exposure is service, hearing measured by an audiogram showed some impaired hearing, but not a hearing loss disability under 38 C.F.R. § 3.385.  The service treatment records therefore lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385 and insufficient observation to establish chronicity at the time. 

As the Veteran is competent to described impaired hearing in service, but not a hearing loss disability under 38 C.F.R. § 3.385, service connection based on continuity of symptomatology applies.  Continuity of symptomatology requires evidence of a nexus between the current disability and the postservice symptoms.    






While a bilateral hearing loss disability was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe noise exposure and symptoms of impaired hearing in service and since service.  38 C.F.R. § 3.159; Layno, at 71.  To this extent, the Veteran's lay statements of impaired hearing since service are competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that his current hearing loss disability is a continuation of the impaired hearing he experienced in service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition to describing symptoms of impaired hearing, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the postservice symptomatology.  

A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without specialized education, training, or experience in interpreting an audiogram, such as a an audiologist or other medical professional, who is trained to administer and interpret an audiogram. 




Also a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, a bilateral hearing loss disability under 38 C.F.R. § 3.385  is more analogous to an internal process such as rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, a bilateral hearing loss disability under 38 C.F.R. § 3.385  is not a type of condition under case law that has been found to be capable of lay observation. 

As a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current hearing loss disability under 38 C.F.R. § 3.385 and the continuity of symptoms that the Veteran avers.  For this reason, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current disability and the postservice symptomatology. 




Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. As the evidence is not admissible, the Board need not reach the credibility of the evidence.

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service and before 2009, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.









As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that a hearing loss disability under 38 C.F.R. § 3.385 was not shown until 2009, which is more than 53 years after separation from service in 1959, well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed the current bilateral hearing loss disability to an injury, disease, or event, including noise exposure in service.   

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the report of VA examination in September 2012.  The VA examiner, an audiologist, expressed the opinion that it was less likely than not that a hearing loss disability was related to noise exposure in service.  The VA examiner considered the Veteran's history of noise exposure in service and explained that on separation audiogram there was mild impaired hearing of 30 decibels at 500 Hz in the right ear.  The VA examiner stated that a 30 decibel loss at 500 Hz is inconsistent with noise-induced hearing loss and that the 25 decibel loss at 4000 Hz in the left ear was not a hearing loss disability.  The opinion of the VA examiner is persuasive medical evidence against the claim.  There is no other medical evidence.  

The Board therefore finds that the Veteran's lay evidence in describing symptoms of impaired hearing in service and since, which is capable of lay observation, is outweighed by the competent medical evidence.  









As there is no competent lay or medical evidence on the material issue of fact, namely, a nexus to service, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


